Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN202890455) in view of Worm et al. (U.S Pub. No. 20150272225) and further in view of Collett et al. (U.S Patent No. 8881737).
Regarding claim 1, Chen discloses a flavor delivery device for adding flavor to an aerosol stream generated by a smoking article, the device comprising: 
an electrical heating element (4, fig. 1) configured for connection to an electrical power source (11, fig. 1); 
a portion of flavorant arranged to receive heat from the electrical heating element (by references sign 5, fig. 1).
Chen does not expressly disclose the support member in or on which the electrical heating element is supported.  Collette discloses a support member (fig. 1) in or on which the electrical heating element is supported, the support member also supporting electrical contacts configured to connect the electrical heating element to an electrical power source housed in an electronic aerosol provision system or smoking article holder (column 10, lines 21-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 
Chen does not expressly disclose the flavorant provider has a substrate material softenable under application of heat.  Worm discloses the flavorant provider disposed as a layer over a surface of the support member and arranged to receive heat from the electrical heating element, the flavorant provider comprising flavorant material held in a substrate material, the flavorant material able to form a vapor and the substrate material softenable under the application of heat, wherein provision of electrical power to the electrical heating element delivers heat to the flavorant provider to soften at least a part of the substrate material and release at least some of the flavorant material as a vapor ([0063],[0067]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the substrate material softenable under the application of heat as taught by Worm as flavorant provider on each of opposite surfaces of the support member and arranged to receive heat from the electric heating element of the combination of Chen and Collette to release the flavorant material as a vapor.
Regarding claim 2, Chen discloses the smoking article (cigarette) is a combustible smoking article and the flavor delivery device is configured to be provided in a holder for the combustible smoking article (Abstract), the holder comprising the electrical power source (11, fig. 1).  
Regarding claim 3, Worm discloses the smoking article is an electronic aerosol provision system comprising the electrical power 3Application No. 16/076,711source, and the flavor delivery device is configured to be provided in the electronic aerosol provision system (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a smoking article can either be a combustible smoking article or an electronic aerosol provision system.
Regarding claim 6, Chen discloses the device further comprising one or more further portions of flavorant provider (5, fig. 1).  

Regarding claim 8, Worm discloses one or more further electrical heating elements configured to be individually provided with electrical power [0063].  
Regarding claim 9, Worm discloses a separate portion of flavorant material arranged to receive heat from each electrical heating element [0063].  
Regarding claim 10, Worm discloses wherein the substrate material comprises a wax material [0067].  
Regarding claim 11, Worm discloses the provision of electrical power to the electrical heating element to soften at least a part of the substrate material comprises providing electrical power to deliver sufficient heat to melt the at least a part of the substrate material [0067].
Regarding claim 21, in additions to the discussion for the claims above, Worm discloses the flavorant provider comprising flavorant material held in a matrix material, the flavorant material able to form a vapor and the matrix material able to melt when heated; wherein the supply of electrical power to the electrical heating element provides heat to the flavorant material to melt the matrix material and release flavorant provider vapor therefrom ([0049, 0066-0067, 0119 and 0122]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN202890455) in view of Worm et al. (U.S Pub. No. 20150272225) and Collett et al. (U.S Patent No. 8881737) as applied to claim 1 above and further in view of Flick (U.S Pub. No. 20140299141).  Chen does not expressly disclose the electrical heating element is configured for provision of electrical power by induction.  Flick discloses an aerosol generating system wherein the electric heating element alternatively be an inductive heating element [0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the electrical heating element for provision of electrical power by induction as taught by Flick.
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN202890455) in view of Worm et al. (U.S Pub. No. 20150272225) and Collett et al. (U.S Patent No. 8881737) as applied above for claim 1 and further in view of Cadieux et al. (U.S Pub. No. 20160021934) and Ganti et. al. (U.S Pub. No. 20150241393).
Regarding claim 17, Chen does not expressly disclose the device further comprising a computer processor for executing computer code stored in a memory.  Cadieux discloses a flavor device comprising a computer processor capable of execute computer code stored in a memory to control the provision of electrical power to the electrical heating element [0065].  Cadieux does not expressly disclose the device further comprises a data transceiver for receiving update.  Ganti discloses a device with a computer processor and a memory and further a transceiver to communicate with the processor [0056].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a computer processor, a memory and a data transceiver to the device of Worm for executing computer code stored in a memory to control the provision of electrical power to the electrical heating element and receive updated computer code for storage in the memory via a data transceiver as taught by the combination of Ganti and Cadieux.
Response to Arguments
Applicant’s arguments file 7/9/2021 have been considered but are moot in view of the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/7/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/            Examiner, Art Unit 1747